Citation Nr: 1631320	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder.  

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left ankle with history of chronic sprains.  

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.  


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from September 1981 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a May 2014 hearing by the undersigned Veterans Law Judge held by videoconference from the RO.  

In December 2014, the Board remanded the matter for additional development. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2015, the Veteran was afforded VA examinations related to the left ankle and right knee disabilities in response to the December 2014 Board remand.  However, the Board finds that the examinations were inadequate, inasmuch as the examiners failed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Thus, the Board finds that additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the claim for an evaluation in excess of 50 percent for depressive disorder, in August 2015 the Veteran submitted a notice of disagreement, in response to a May 2015 rating decision that implemented the Board's decision granting service connection for unspecified depressive disorder that assigned a 50 percent rating, effective October 24, 2011.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the NOD filed as to entitlement to an evaluation in excess of 50 percent for depressive disorder.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Electronically associate any outstanding records of VA treatment for the Veteran's right knee and left ankle disabilities dated since July 2015 with the record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent private medical treatment, and associate them with the claims file.  If no additional records are available, include documentation of the unavailability in the claims file.

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his right knee and left ankle disabilities and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for appropriate VA examinations to determine the current nature, extent, and severity of his service-connected right knee and left ankle disabilities.  

The claims file should be made available to and reviewed by the examiners and all appropriate tests and studies should be conducted.   

In regards to the right knee disability, the examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner must inquire as to periods of flare-ups, and note the frequency and duration of any such flare-ups.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In regards to the left ankle disability, the examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.  The examiner must also comment as to whether the Veteran has instability of the left ankle, and if so, the frequency and severity of that instability.  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Then readjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

